Storbr, J.
Pending a suit between Lampton and Nichols, the latter died, and judgment was revived against the administrator. It appears the person who claims to be the *56personal representative, resides in Kentucky; that letters were granted to him in that State, where the defendant had resided. Objection is now taken to the proceeding on the ground that the court can not compel a foreign administrator to appear and defend the case.
Held, that the exception was well taken. An administrator in Kentucky can not be compelled to appear in our courts, though he may do so voluntarily. The difficulty, however, could be obviated by the appointment of an administrator in Ohio.
Judgment of revival set aside.